Case 1:21-cr-00035-EGS Document 102-13 Filed 08/23/21 Page1of1

TA T
Aitomiey- is CARDO, ERG, Case No. 1:21-cr-35-EGS
Client: Jeffrey Sabol
Case: United States of America v. Jeffrey Sabol, Case
1:21-cr-00035 (EGS)
1. NAMES AND ADDRESSES OF ParTIES ENTERING INTO THE ys ws o
AGREEMENT. 4 yer 4
A | x wi { M

THIS AGREEMENT IS FOR LEGAL SERVICES by and pe is 674

between the Law Offices of Alex Cirocco, LLC, (“Firm”) by 4H? og,

Alex Cirocco, Esq., owner and managing attorney, 600 Getty / on
Ave., Suite 305, Clifton, NJ 07011, and Jeffrey Sabol (“Client”).

This agreement constitutes a binding legal contract and every / |

page should be reviewed carefully. v“

De NATURE OF THE SERVICES TO BE RENDERED.

a. Client retains the Firm for the purpose of
representing and defending you in the above
referenced matter The scope of which
encompasses preparing motions, investigating,
interviewing, reviewing documents, all filings,
hiring experts, extensive motion practice,
telephone conferences, and court appearances.

vb. This agreement DOES NOT apply to filing any
documents part of other actions, proceedings, or
applications and that, if such engagements were to
be accepted by this firm in the future, the firm's
representation would have to be evidenced by.
execution of another and separate agreement
between the parties. Nor does this agreement
apply to any other proceedings commenced by
either party unless another and separate retainer is
executed. However, this retainer agreement in no
way obligates the firm to accept such engagement
in the future.
